DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/18/2022 has been entered. Claim 2 has been amended, claim1 has been cancelled and new claims 8-9 have been added. Therefore, claims 2-9 are now pending in the application.

Allowable Subject Matter
Claims 2-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Shotaro (WO — 2018/074280 A1, from IDS, Examiner disclosed English machined translation of Description in previous office action) discloses Eddy Current Rail Brake comprising:
a row of magnets (magnet array 11, Fig: 3B, 6) that includes a plurality of permanent magnets (permanent magnet 11a, Fig: 3B and 6) that are arranged in a traveling direction of the railroad car (Fig: 3a);
a supporting member (13, Fig: 3B, 6) to which the row of magnets is mounted, the supporting member having magnetism (Fig: 3a, 6);
a case (Cylindrical member 21, [0037], Fig: 7) that houses the row of magnets and the supporting member (Fig: 7), the case including a bottom portion that faces the row of magnets and is non-magnetic (Fig: 7), and teaching reference DE-2614298, (Examiner disclosed English machined translation of Description in previous office action) discloses similar Suspension Linear Eddy Current Brake Slide Guide Connect Carry Bogie Frame and further teach a lifting device (8, Fig: 1-2) that raises and lowers the supporting member inside the case (Fig: 1-2) while the row of magnets is kept facing the bottom portion (Fig: 1-2).
However, prior art and teaching reference fail to disclose the lifting device raises and lowers the case which recited in independent claims 2 and 7. Therefore, independent claims 2 and 7 are allowable. Claims 3-6, and 8-9 are also allowable by virtue of their dependencies from claims 2 and 7 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/Examiner, Art Unit 3657